DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:	Claims 4-10, drawn to a first embodiment of the claimed method wherein the NaSICON-type ceramic is coated with a metal, metalloid or alloy thereof.
Species II:	Claims 11 and 12, drawn to a second embodiment of the claimed method wherein the NaSICON-type ceramic is coated with an oxide of a metal, metalloid or alloy thereof. 
Species III:	Claims 13-15, drawn to a third embodiment of the claimed method wherein the NaSICON-type ceramic is coated with a chalcogenide of a metal, metalloid or alloy thereof.

The species are independent or distinct because they recite distinct compositions of the coating material of the NaSICON-type ceramic. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(b) the prior art applicable to one invention would not likely be applicable to another invention. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kevin W. Bieg on March 23, 2022, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-10 and 16-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (hereinafter “Joshi”) (U.S. Pub. No. 2013/0183546A1, cited by third-party).
	Regarding claims 1 and 2, Joshi teaches a composite electrolyte membrane 215 including an alkali ion-conductive electrolyte material 216 and a layer comprising an alkali compound 222 (see paragraph 38).  Examples of the alkali ion-conductive electrolyte material 216 include NaSICON (see paragraph 39).  The alkali compound 222 may comprise an alkali metal amalgam or alloy or intermetallic compound, wherein the alkali metal amalgam or alloy or intermetallic compound may comprise an alkali metal and metals known to form such amalgam or alloy or intermetallic compound from that specific alkali metal (see paragraph 44).  
	Although the composition of the NaSICON electrolyte material is not explicitly taught by Joshi, an ordinary artisan, given such a teaching, may at once envisage those 1+xZr2SixP3-xSixO12, where x is between 0 and 3.  These materials are well known in the art, widely used, and readily commercially available.
Regarding claim 3, Joshi teaches that the electrolyte membrane 215 may be utilized in an electrochemical cell such as a primary or secondary battery based on alkali metals, including, for example, a battery containing a sodium metal anode (sodium source comprises sodium metal) (see paragraph 22).
Regarding claims 19 and 20, Joshi teaches that the alkali ion-selective membrane is suitable for use with molten or solid alkali metals on the membrane surface facing the cathode, or in the presence of solid or molten alkali metals on the membrane surface facing the anode (see paragraph 23).
Regarding claim 21, Joshi teaches an electrolyte membrane 215 which may be utilized in an electrochemical cell such as a primary or secondary battery based on alkali metals, including, for example, a battery containing a sodium metal anode (sodium source comprises sodium metal) (see paragraph 22).  The composite electrolyte membrane 215 including an alkali ion-conductive electrolyte material 216 and a layer comprising an alkali compound 222 (see paragraph 38).  Examples of the alkali ion-conductive electrolyte material 216 include NaSICON (see paragraph 39).  The alkali compound 222 may comprise an alkali metal amalgam or alloy or intermetallic compound, wherein the alkali metal amalgam or alloy or intermetallic compound may comprise an alkali metal and metals known to form such amalgam or alloy or intermetallic compound from that specific alkali metal (see paragraph 44).  Where the alkali ion-conductive membrane comprises a NaSICON membrane, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi as applied to claims 1-3 and 19-21 above, and further in view of Hu et al. (hereinafter “Hu”) (WO 2017/190135A1, cited by third party).
	Regarding claims 4-8, Joshi does not explicitly teach coating the surface of the NaSICON-type ceramic with a metal, metalloid or alloy there, and forming the 
	Hu teaches a metal alloy layer disposed on a substrate, wherein the metal alloy may be a sodium alloy, and wherein the substrate may be a NaSICON solid-state electrolyte material (see paragraphs 69, 72, 81 and 86).  The metal alloy may be formed by first forming a metal and/or metalloid layer on at least a portion of a surface of the substrate, and contacting the metal and/or metalloid layer with molten sodium (see paragraph 100).  Examples of the metal include tin.  Examples of the metalloid include silicon and germanium (see paragraphs 74).  The metal and/or metalloid layer can be formed using thin-film deposition methods, including chemical vapor deposition and physical vapor deposition methods (see paragraph 102).  It is noted that the melting point of sodium is below that of tin, silicon and germanium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the metal alloy formation process of Hu to the alkali compound of Joshi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
	Regarding claims 5, 6 and 7, Joshi additionally teaches that when the alkali metal is sodium, the metal may be tin (see paragraph 44).
	Regarding claim 9, Hu teaches that the metal-alloy layer can have a homogenous composition wherein a mol fraction of metal and/or metalloid throughout 
	Regarding claim 10, the melting point of sodium is approximately 97.8 °C.  The instant specification establishes that Sn is sparing soluble in Na, and that the solubility limit of Sn at 110 °C is 6.7x10-3 wt % Sn (see pg. 13, lines 21-22).  Thus, one of ordinary skill in the art would expect the metal and/or metalloid of Joshi and Hu to be insoluble or sparingly soluble in sodium at a temperature at which the alloy is formed.
	Regarding claims 14 and 15, Hu teaches that the metal and/or metalloid layer can be formed using thin-film deposition methods, including chemical vapor deposition and physical vapor deposition methods (see paragraph 102).  
	Regarding claim 16, Hu teaches that examples of the metal include tin (see paragraph 74).
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi as applied to claims 1-3 and 19-21 above.
Regarding claims 17 and 18, although Joshi’s teaching of molten or solid electrodes suggest a wide range of suitable operating temperatures for the alkali compound, Joshi does not explicitly teach that the alkali compound operates at temperatures less than and/or greater than 200 °C.  One of ordinary skill in the art would nevertheless expect the alkali compound of Joshi to operating across the range of temperatures claimed because the alkali compound of Joshi is substantially identical in structure and composition to that of the claimed sodium electrochemical interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.